DETAILED ACTION
This is a first office action in response to application no. 16/992,868 filed on August 13, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Application no. 2021/0037238) in view of Park et al. (US Patent Application Publication no. 2020/0314445), and further in view of Ko et al. (US Patent Application Publication no. 2021/0051329).


	It is noted that Park ‘238 is silent about determining whether to apply decoder-side motion vector refinement (DMVR) to one of the plurality of subblocks based on at least a mode type of the subblock-based merge mode. 
	However, Park ‘445 teaches an apparatus and method for video decoding comprising determining whether to apply decoder-side motion vector refinement (DMVR) to one of the plurality of subblocks based on at least a mode type of the subblock-based merge mode (See Park ‘445 [0172]-[0173]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the decoding step of Park ‘238 to incorporate the teachings of Park ‘445 to provide a decoding comprising determining whether to apply decoder-side motion vector refinement (DMVR) to one of the plurality of subblocks based on at least a mode type of the subblock-based merge mode.  The motivation for performing such a modification in Park ‘238 is to effectively compress and transmit or store playback information of high resolution and high quality images and video having various characteristics.
	It is further noted that the combination of Park’238 and Park’445 is silent about an apparatus and method for video decoding comprising the step of in response to the DMVR being determined to be applied to the one of the plurality of subblocks, reconstructing the one of the plurality of subblocks according to the subblock-based merge mode with the DMVR.
	However, Ko teaches an apparatus and method for video decoding comprising the step of in response to the DMVR being determined to be applied to the one of the plurality of subblocks, 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the decoding step of the combination of Park ’239 and Park ’445 to incorporate the teachings of Ko wherein in response to the DMVR being determined to be applied to the one of the plurality of subblocks, reconstructing the one of the plurality of subblocks according to the subblock-based merge mode with the DMVR.  The motivation for performing such a modification in the combination of Park ’239 and Park ’445 is to provide a more efficient video signal processing method and apparatus as required in the recent development of various media and data transmission media.

As per claim 20, most of the limitations of this claim have been noted in the above rejection of claims 1 and 11.  In addition, the proposed combination of Park ‘238 and Park ‘445 further teaches a non-transitory computer readable medium storing a program executable by at least one processor to perform the steps as noted in for claims 1 and 11 above (See Park ‘238, paragraphs [0002] and [0298]).

As per claims 2 and 12, the combination of Park’238 , Park’445 and Ko further teaches an apparatus and method for video decoding wherein the determining whether to apply the DMVR further comprises: determining to apply the DMVR to the one of the plurality of subblocks based on the mode type of the subblock based merge mode not being affine merge mode (See Park ‘445 [0172] and [0175]). 

As per claims 3 and 13, the combination of Park’238 , Park’445 and Ko further teaches an apparatus and method for video decoding wherein the determining whether to apply the DMVR comprises: determining to apply the DMVR to the one of the plurality of subblocks based at least in part on the 

As per claims 4 and 14, the combination of Park’238 , Park’445 and Ko further teaches an apparatus and method for video decoding wherein the determining whether to apply the DMVR comprises: determining to apply the DMVR to the one of the plurality of subblocks based at least in part on the subblock-based merge mode being SbTMVP and a subblock size of each of the plurality of subblocks being 16x16 luma samples (See Ko [0062] where Ko teaches that the size of the luma sample can vary. [0071] for the subblock merge mode being SbTMVP, and [0115]).

Asper claims 9 and 18, the combination of Park’238 , Park’445 and Ko further teaches an apparatus and method for video decoding wherein the determining to apply the DMVR comprises: determining to apply the DMVR to the one of the plurality of subblocks based at least in part on a subblock size of each of the plurality of subblocks being 8x8 luma samples (See Park ‘445 [0126]).

As per claims 10 and 19, the combination of Park’238 , Park’445 and Ko further teaches an apparatus and method for video decoding wherein the prediction information further includes a high level flag indicating whether the DMVR is allowed for a plurality of blocks that includes the current block; and the determining whether to apply the DMVR includes determining whether to apply the DMVR to the one of the plurality of subblocks based on the high level flag (See Park ‘445 [0172]-[0173] and [0175]).

5.	Claims 5-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest an apparatus and method for video decoding wherein the determining whether to apply the DMVR further comprises: determining whether one or more reference picture lists for the current block satisfy a plurality of conditions, the plurality of conditions including that (a) the one or more reference picture lists for the current block include a first reference picture list and a second reference picture list, (b) the current picture is between a first reference picture in the first reference picture list and a second reference picture in the second reference picture list in a video sequence, and (c) a first temporal distance between the first reference picture and the current picture is equal to a second temporal distance between the second reference picture and the current picture; determining not to apply the DMVR to the one of the plurality of subblocks based on the one or more reference picture lists for the current block not satisfying the plurality of conditions; and determining to apply the DMVR to the one of the plurality of subblocks based at least in part on the one or more reference picture lists for the current block satisfying the plurality of conditions.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US Patent Application Publication no. 2020/0236391) teaches image decoding method and apparatus based on motion prediction in sub-block unit in image coding system.
Park et al. (US Patent Application Publication no. 2020/0186821) teaches history-based image coding method and apparatus.
Park et al. (US Patent Application Publication no. 2020/0186820) teaches inter prediction method and apparatus based on history-based motion vector.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424